Case 2:18-cv-13821-JLL-JAD Document 10 Filed 03/04/19 Page 1 of 2 PageID: 24



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

                                                  :
Jeffrey Welsh,                                    :
                                                  :
                                                  :
                       Plaintiff,                 :
                                                    Civil Action No.: 2:18-cv-13821-JLL-JAD
       v.                                         :
                                                  :
Citibank NA,                                      :
                                                                                                     (
                                                  :
                                                                                                     D
                                                  :
                                                                                                     R
                       Defendant.                 :
                                                                                                     H
                                                  :

                                    NOTICE OF SETTLEMENT

       NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

a settlement. The Plaintiff anticipates filing a notice of voluntary dismissal pursuant to FED. R.

CIV. P. 41(a) within 60 days.


Dated: March 4, 2019

                                              Respectfully submitted,

                                              By: /s/ Sofia Balile

                                              Sofia Balile, Esq.
                                              Lemberg Law, LLC
                                              43 Danbury Road, 3rd Floor
                                              Wilton, CT 06897
                                              Phone: (917) 981-0849
                                              Fax: (203) 653-3424
Case 2:18-cv-13821-JLL-JAD Document 10 Filed 03/04/19 Page 2 of 2 PageID: 25



                                CERTIFICATE OF SERVICE

       I hereby certify that on March 4, 2019, a true and correct copy of the foregoing Notice of
Settlement was served electronically by the U.S. District Court District of New Jersey Electronic
Document Filing System (ECF) and that the document is available on the ECF system.

                                             By_/s/ Sofia Balile_________

                                                    Sofia Balile
